Title: To Thomas Jefferson from E. Watts, 22 April 1826
From: Watts, E.
To: Jefferson, Thomas

Charlottesville
22nd April 1826.Mr Jefferson will please say, whether he wishes the plates of Nicholson’s Encyclopedia to be bound at the end of each vol. or in a Seperate one—I have bound Several copies, and the owners prefer the latter.When a subject is 20, 30, or more pages & reference is frequently had to the plates it is considered more convenient to have them Seperate from the workVery RespectfullyE: Watts